496 F.2d 533
PANAMA PROCESSES, S.A., Plaintiff-Appellant,v.CITIES SERVICE COMPANY, Defendant-Appellee.
No. 993, Docket 73-2562.
United States Court of Appeals, Second Circuit.
Argued May 14, 1974.Decided May 15, 1974.

Samuel N. Greenspoon, New York City (Eaton, Van Winkle & Greenspoon, New York City, on the brief), for plaintiff-appellant.
James C. Blair, New York City (Cleary, Gottlieb, Steen & Hamilton, New York City, on the brief), for defendant-appellee.
Before KAUFMAN, Chief Judge, and HAYS and OAKES, Circuit Judges.
PER CURIAM:


1
We affirm the judgment on Judge Gurfein's well-reasoned opinion below, 362 F. Supp. 735 (S.D.N.Y.1973).